Oassodat, C. J.
The plaintiff in error has been convicted of having, on February 23, 1898, committed the offense de*24scribed by tbe statute which, declares that “ auy person who by threats, intimidation, force or coercion of any kind shall hinder or prevent any other person from engaging in or continuing in any lawful work or employment either for himself or as a wage-worker, or who shall attempt to so hinder or prevent, shall be punished,” etc. Stats. 1898, sec. 4466c.
1. Counsel contend that the complaint fails to state facts sufficient to constitute a cause of action. Of course, the complaint must state the facts essential to charge the accused with the offense prescribed. This should be done “ in plain, concise language without prolixity or unnecessary repetition.” R. S. 1878, secs. 4650, 4657-4659; Hintz v. State, 58 Wis. 493. At common law it seemed to be sufficient to frame the indictment in the words of the statute in all cases where the statute so far individuated the offense that the offender had proper notice, from the mere adoption of the statutory terms, as to what the offense he was to be held for really was; but not otherwise. Steuer v. State, 59 Wis. 475; State v. Mueller, 85 Wis. 206. Our statute makes a charge in the language of the statute of an offense created or punishable by statute sufficient after verdict. B. S. 1878, sec. 4669. That statute, however, is not applicable here, since the objection was taken before any evidence was admitted. Nevertheless we are constrained to hold that the complaint is sufficient. It alleges, in effect, that at the time mentioned the plaintiff in error, at the city of Waukesha, in the municipal district, being then and there the business agent of the Building Trades Council of Milwaukee, a labor organization commonly called a union, and acting as the agent of such Trades Council, for the purpose of preventing E. J. Affolter, John Kleigel, and Ed. Welsh, and divers other persons, then and thei’e being nonunion men and not connected with the Building Trades Council or any other labor organization, from continuing in the lawful employment in which they were *25then and there engaged, so that their places be taken, and the work performed, by the so-called union men, did then and there, by threats, intimidation, force, and coercion, wil-fully attempt to hinder and prevent said Affolter, Kleigel, and Welsh, and diver other persons, from engaging in and continuing in their lawful work and employment, to wit,, working as carpenters for the firm of George Mindemand & Co. in and upon the erection and construction of a certain building described, in Waukesha; that the attempt to so hinder and prevent Affolter, Kleigel, and Welsh from so engaging in and continuing in their lawful work and employment, by threats, intimidation, force, and coercion consisted in this, to wit: That said Otto Fischer did then and there, in the presence of the said E. J. Affolter, John Kleigel, and Ed. Welsh, to, of, and concerning them, say: “Ton (meaning the aforesaid E. J. Affolter, John Kleigel; and Ed. Welsh) cannot build this building (meaning the building described as aforesaid). I will fight it if it takes all summer; and if your city will not protect us we will get the militia,”— contrary to the statute in such case made and provided, and against the peace and dignity of the state of Wisconsin,— and prays that the said Otto Fisoher may be arrested, and dealt with according to law. This language seems to be sufficient to-authorize a finding that the accused did, “ by threats, intimidation, force, or coercion,” attempt to hinder or prevent the persons named and others from engaging or continuing in the lawful work or employment mentioned. The case is stronger than State v. Compton, 77 Wis. 460, cited by counsel. In that case the threat was sent by letter. Here the accused whs present, and professed to speak as the authorized agent of a large organization.
2. It is contended that the verdict is not sustained by1- the "evidence. Eight witnesses were sworn on behalf of the state,, and about the same number on behalf of the accused. It was for the jury to determine the preponderance of the evi-*26deuce. We have no right to set aside their verdict if the ■evidence on behalf of the state is sufficient to support it. Without going into the details of the testimony, we are •clearly of the opinion that the verdict is supported by the evidence.
3. Error is assigned because the trial court refused to allow the accused to testify as to whether he intended to intimidate any of the persons named. Had this stood alone, we should undoubtedly have reversed the judgment, because it is well settled that, where the issue on trial involves the intent of a party, such party may, in his own behalf, testify to his intent or his absence- of intent. Seymour v. Wilson, 14 N. Y. 567; McKown v. Hunter, 30 N. Y. 625; Kerrains v. People, 60 N. Y. 221; Wilson v. Noonan, 35 Wis. 355; Plank v. Grimm, 62 Wis. 251; Anderson v. Wehe, 62 Wis. 401; Commercial Bank v. Firemen's Ins. Co. 87 Wis. 303, 304. The difficulty with this assignment, of error consists in the fact that prior to the rejection of the testimony of the accused as to his intention he ,was allowed to testify, and did testify, that he did not attempt in any way to intimidate these men from going to work. There is no pretense that he actually used force or coercion, nor that he actually intimidated, but merely that he attempted to intimidate by threats. Having flatly denied that he made any such attempt, the question whether he had or had not formed the secret intent to so intimidate became wholly immaterial. Being immaterial, it could not have prejudiced the plaintiff in error, and hence is no ground for reversal. Stats. 1898, sec. 2829.
We find no material error in the record.
By the Cow-t.— The judgment of the municipal court for the eastern district of Waukesha county is affirmed.